Appeal by defendants from a judgment of the County Court, Kings County, rendered October 6, 1959, convicting them after a nonjury trial of grand larceny in the first degree and sentencing- them to serve indeterminate terms of imprisonment. Defendants San Giovanni and Castellazzo also appeal from every intermediate order made in the action. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgments of conviction. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.